SMITH, P. J.
This is a proceeding brought under the provisions of sections 580 and 586, Revised Statutes, to avoid a judgment obtained on constructive notice, in which the defendants prevailed and the plaintiff appealed here.
The plaintiff, appellant here, demands a reversal of the judgment on the ground that the trial court erred in denying his application for a change of venue. This application constituted no part of the record unless made so by bill of exceptions. Evans v. Trenton, 112 Mo. 390; Stearns v. Railway, 94 Mo. 317; Williams v. Williams, 26 Mo. App. 408. It does not appear from the record or from the indorsements on the supposed bill of exceptions that it was ever filed and it must therefore be disregarded as not being properly authenticated. Lafollette v. Thompson, 83 Mo. 199; State v. Rolley, 135 Mo. 677.
No error is perceived on the'face of the record proper and it therefore results that the judgment must be affirmed.
All concur.